UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-10315 HealthSouth Corporation (Exact name of Registrant as specified in its Charter) Delaware 63-0860407 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3660 Grandview Parkway, Suite 200 Birmingham, Alabama (Address of Principal Executive Offices) (Zip Code) (205) 967-7116 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-Accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesoNox The registrant had 95,127,171 shares of common stock outstanding, net of treasury shares, as of April 27, 2011. Table of Contents TABLE OF CONTENTS Page PARTI Financial Information Item1. Financial Statements (Unaudited) 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item4. Controls and Procedures 43 PARTII Other Information Item1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item6. Exhibits 45 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains historical information, as well as forward-looking statements that involve known and unknown risks and relate to, among other things, future events, our business strategy, our financial plans, our future financial performance, our projected business results, or our projected capital expenditures. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “targets,” “potential,” or “continue” or the negative of these terms or other comparable terminology. Such forward-looking statements are necessarily estimates based upon current information and involve a number of risks and uncertainties, many of which are beyond our control. Any forward-looking statement is based on information current as of the date of this report and speaks only as of the date on which such statement is made. Actual events or results may differ materially from the results anticipated in these forward-looking statements as a result of a variety of factors. While it is impossible to identify all such factors, factors that could cause actual results to differ materially from those estimated by us include, but are not limited to, the following: • each of the factors discussed in Item 1A, Risk Factors, of our Annual Report on Form 10-K for the year ended December 31, 2010, as well as uncertainties and factors discussed elsewhere in this Form 10-Q, in our other filings from time to time with the United States Securities and Exchange Commission, or in materials incorporated therein by reference; • changes in the regulations of the healthcare industry at either or both of the federal and state levels, including those contemplated now and in the future as part of national healthcare reform, and related increases in the costs of complying with such changes; • changes or delays in, or suspension of, reimbursement for our services by governmental or private payors, including our ability to obtain and retain favorable arrangements with third-party payors; • our ability to attract and retain nurses, therapists, and other healthcare professionals in a highly competitive environment with often severe staffing shortages and the impact on our labor expenses from potential union activity and staffing recruitment and retention; • competitive pressures in the healthcare industry and our response to those pressures; • our ability to successfully complete and integrate acquisitions, investments, and joint ventures consistent with our growth strategy, including realization of anticipated revenues, cost savings, and productivity improvements arising from the related operations; • our ability to attract and retain key management personnel; and • general conditions in the economy and capital markets. The cautionary statements referred to in this section also should be considered in connection with any subsequent written or oral forward-looking statements that may be issued by us or persons acting on our behalf. We undertake no duty to update these forward-looking statements, even though our situation may change in the future. Furthermore, we cannot guarantee future results, events, levels of activity, performance, or achievements. Table of Contents PART1. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, (In Millions, Except Per Share Data) Net operating revenues $ $ Operating expenses: Salaries and benefits Other operating expenses General and administrative expenses Supplies Depreciation and amortization Occupancy costs Provision for doubtful accounts Loss on disposal of assets - Professional fees—accounting, tax, and legal Total operating expenses Loss on early extinguishment of debt - Interest expense and amortization of debt discounts and fees Other income ) ) Loss on interest rate swaps - Equity in net income of nonconsolidated affiliates ) ) Income from continuing operations before income tax (benefit) expense Provision for income tax (benefit) expense ) Income from continuing operations Income (loss) from discontinued operations, net of tax ) Net income Less: Net income attributable to noncontrolling interests ) ) Net income attributable to HealthSouth Less: Convertible perpetual preferred stock dividends ) ) Net income attributable to HealthSouth common shareholders $ $ Weighted average common shares outstanding: Basic Diluted Earnings per common share: Basic: Income from continuing operations attributable to HealthSouth common shareholders $ $ Income (loss) from discontinued operations, net of tax, attributable to HealthSouth common shareholders ) Net income attributable to HealthSouth common shareholders $ $ Diluted: Income from continuing operations attributable to HealthSouth common shareholders $ $ Income (loss) from discontinued operations, net of tax, attributable to HealthSouth common shareholders ) Net income attributable to HealthSouth common shareholders $ $ Amounts attributable to HealthSouth common shareholders: Income from continuing operations $ $ Income (loss) from discontinued operations, net of tax ) Net income attributable to HealthSouth $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 1 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, (In Millions) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $25.1 in 2011; $25.9 in 2010 Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred income tax assets Other long-term assets Total assets $ $ Liabilities and Shareholders’ Equity (Deficit) Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Long-term debt, net of current portion Other long-term liabilities Commitments and contingencies Convertible perpetual preferred stock Shareholders’ equity (deficit): HealthSouth shareholders’ deficit ) ) Noncontrolling interests Total shareholders’ equity (deficit) ) Total liabilities and shareholders’ equity (deficit) $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed balance sheets. 2 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, (In Millions) COMPREHENSIVE INCOME Net income $ $ Other comprehensive income (loss), net of tax: Net change in unrealized gain on available-for-sale securities: Unrealized net holding gain arising during the period Reclassifications to net income ) ) Net change in unrealized loss on forward-starting interest rate swaps: Unrealized net holding loss arising during the period - ) Other comprehensive income (loss), net of tax ) Comprehensive income Comprehensive income attributable to noncontrolling interests ) ) Comprehensive income attributable to HealthSouth $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 3 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Shareholders' Equity (Deficit) (Unaudited) Three Months Ended March 31, 2011 (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Income Treasury Stock Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive income, net of tax - Comprehensive income $ Issuance of restricted stock - Receipt of treasury stock ) - ) - ) Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Distributions declared - ) ) Other - - - ) ) ) Balance at end of period $ $ $ ) $ $ ) $ $ Three Months Ended March 31, 2010 (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Loss Treasury Stock Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ - $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive loss, net of tax - ) - - ) ) Comprehensive income $ Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Distributions declared - ) ) Other - - - ) ) ) Balance at end of period $ $ $ ) $ ) $ ) $ $ ) The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 4 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In Millions) Cash flows from operating activities: Net income $ $ (Income) loss from discontinued operations ) Adjustments to reconcile net income to net cash provided by operating activities— Provision for doubtful accounts Depreciation and amortization Loss on interest rate swaps - Equity in net income of nonconsolidated affiliates ) ) Distributions from nonconsolidated affiliates Stock-based compensation Deferred tax (benefit) expense ) Other (Increase) decrease in assets— Accounts receivable ) ) Other assets ) ) Income tax refund receivable Increase (decrease) in liabilities— Accounts payable ) Accrued interest Other liabilities Premium on bond issuance - Government, class action, and related settlements ) ) Net cash used in operating activities of discontinued operations ) ) Total adjustments Net cash provided by operating activities (Continued) 5 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Three Months Ended March 31, (In Millions) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of restricted investments Purchase of restricted investments ) ) Net change in restricted cash ) Net settlements on interest rate swaps ) ) Other - Net cash provided by investing activities of discontinued operations - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from bond issuance - Borrowings on revolving credit facility - Payments on revolving credit facility ) - Principal payments under capital lease obligations ) ) Dividends paid on convertible perpetual preferred stock ) ) Distributions paid to noncontrolling interests of consolidated affiliates ) ) Other ) ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents of facilities held for sale at beginning of period - Less: Cash and cash equivalents of facilities held for sale at end of period - ) Cash and cash equivalents at end of period $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 6 Table of Contents HealthSouth Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation HealthSouth Corporation, incorporated in Delaware in 1984, including its subsidiaries, is the largest provider of inpatient rehabilitative healthcare services in the United States. We operate inpatient rehabilitation hospitals and long-term acute care hospitals and provide treatment on both an inpatient and outpatient basis. References herein to “HealthSouth,” the “Company,” “we,” “our,” or “us” refer to HealthSouth Corporation and its subsidiaries unless otherwise stated or indicated by context. The accompanying unaudited condensed consolidated financial statements of HealthSouth Corporation and Subsidiaries should be read in conjunction with the consolidated financial statements and accompanying notes filed with the United States Securities and Exchange Commission in HealthSouth’s Annual Report on Form10-K filed on February24, 2011 (the “2010 Form 10-K”). The unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the SEC applicable to interim financial information. Certain information and note disclosures included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been omitted in these interim statements, as allowed by such SEC rules and regulations. The condensed consolidated balance sheet as of December31, 2010 has been derived from audited financial statements, but it does not include all disclosures required by GAAP. However, we believe the disclosures are adequate to make the information presented not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In our opinion, the accompanying condensed consolidated financial statements recognize all adjustments of a normal recurring nature considered necessary to fairly state the financial position, results of operations, and cash flows for each interim period presented. Stock-Based Compensation— In February 2011, we issued 0.7 million of restricted stock awards to members of our management team and our board of directors. The majority of these awards are shares of restricted stock that contain a service and either a performance or market condition. For these awards, the number of shares that will ultimately be granted to employees may vary based on the Company’s performance during the applicable performance measurement period. Additionally, we granted 0.2 million stock options to members of our management team. The fair value of these awards and options were determined using the policies described in the 2010 Form 10-K. Recent Accounting Pronouncements— Since the filing of the 2010 Form 10-K, we do not believe any recently issued, but not yet effective, accounting standards will have a material effect on our consolidated financial position, results of operations, or cash flows. 2. Investments in and Advances to Nonconsolidated Affiliates As of March 31, 2011 and December 31, 2010, we had $30.2 million and $30.7 million, respectively, of investments in and advances to nonconsolidated affiliates included in Other long-term assets in our condensed consolidated balance sheets. Investments in and advances to nonconsolidated affiliates represent our investments in 15 partially owned subsidiaries, of which 11 are general or limited partnerships, limited liability companies, or joint ventures in which HealthSouth or one of our subsidiaries is a general or limited partner, managing member, member, or venturer, as applicable. We do not control these affiliates, but have the ability to exercise significant influence over the operating and financial policies of certain of these affiliates. Our ownership percentages in these affiliates range from approximately 1% to 51%. We account for these investments using the cost and equity methods of accounting. 7 Table of Contents The following summarizes the combined results of operations of our equity method affiliates (on a 100% basis, in millions): Three Months Ended March 31, Net operating revenues $ $ Operating expenses ) ) Income from continuing operations, net of tax Net income 3. Long-term Debt On March 7, 2011, we completed a public offering of $120 million aggregate principal amount of senior notes, which included an additional $60 million of our 7.25% Senior Notes due 2018 at 103.25% of the principal amount and an additional $60 million of our 7.75% Senior Notes due 2022 at 103.50% of the principal amount. These additional notes will be governed by the previously executed agreements for our 7.25% Senior Notes due 2018 and our 7.75% Senior Notes due 2022. Net proceeds from this offering were approximately $122 million. We used approximately $45 million of the net proceeds to repay a portion of the amounts outstanding under our revolving credit facility. The remainder of the net proceeds is included in Cash and cash equivalents in our condensed consolidated balance sheet as of March31, 2011. We intend to use the remainder of the net proceeds to redeem a portion of our 10.75% Senior Notes due 2016 when they become callable in June 2011. Our long-term debt outstanding consists of the following (inmillions): March 31, December 31, Advances under $500 million revolving credit facility $ $ Bonds payable— 10.75% Senior Notes due 2016 7.25% Senior Notes due 2018 8.125% Senior Notes due 2020 7.75% Senior Notes due 2022 Other bonds payable Other notes payable Capital lease obligations Less: Current portion ) ) Long-term debt, net of current portion $ $ 8 Table of Contents HealthSouth Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements The following chart shows scheduled principal payments due on long-term debt for the next five years and thereafter (in millions): Face Amount Net Amount April 1 through December 31, 2011 $ $ Thereafter Total $ $ For additional information regarding our indebtedness, see Note 8, Long-term Debt, to the consolidated financial statements accompanying the 2010 Form 10-K. 4. Derivative Instruments Interest Rate Swaps Not Designated as Hedging Instruments— In March 2006, we entered into an interest rate swap to effectively convert the floating rate of a portion of our credit agreement to a fixed rate in order to limit the variability of interest-related payments caused by changes in LIBOR. Under this interest rate swap agreement, we paid a fixed rate of 5.2% on a notional principal of $984.0 million, while the counterparties to this agreement paid a floating rate based on 3-month LIBOR. The expiration date of this swap was March10, 2011. The fair market value of this swap as of December31, 2010 was ($12.1) million and is included in Accrued expenses and other current liabilities in our condensed consolidated balance sheet. In June 2009, we entered into a receive-fixed swap as a mirror offset to $100.0 million of the $984.0 million interest rate swap discussed above in order to reduce our effective fixed rate to total debt ratio. Under this interest rate swap agreement, we paid a variable rate based on 3-month LIBOR, while the counterparty to this agreement paid a fixed rate of 5.2% on a notional principal of $100.0 million. Net settlements commenced in September 2009 and were made quarterly on the same settlement schedule as the $984.0 million interest rate swap discussed above. The expiration date of this swap was March 10, 2011. The fair market value of this swap as of December 31, 2010 was $1.2 million and is included in Other current assets in our condensed consolidated balance sheet. These interest rate swaps were not designated as hedges. Therefore, changes in the fair value of these interest rate swaps were included in current-period earnings as Loss on interest rate swaps. During the three months ended March 31, 2011 and 2010, we made net cash settlement payments of $10.9 million and $11.9 million, respectively, to our counterparties. Having made the final payments on these swaps in March 2011, we no longer have any outstanding derivative positions. See Note 9, Derivative Instruments, to the consolidated financial statements accompanying the 2010 Form 10-K for additional information related to these interest rate swaps. See also Note 6, Fair Value Measurements. 5.Guarantees Primarily in conjunction with the sale of certain facilities, including the sale of our surgery centers, outpatient, and diagnostic divisions during 2007, HealthSouth assigned, or remained as a guarantor on, the leases of certain properties and equipment to certain purchasers and, as a condition of the lease, agreed to act as a guarantor of the purchaser’s performance on the lease. Should the purchaser fail to pay the obligations due on these leases or contracts, the lessor or vendor would have contractual recourse against us. 9 Table of Contents As of March31, 2011, we were secondarily liable for 38 such guarantees. The remaining terms of these guarantees ranged from 2 months to 99 months. If we were required to perform under all such guarantees, the maximum amount we would be required to pay approximated $32.2 million. We have not recorded a liability for these guarantees, as we do not believe it is probable we will have to perform under these agreements. If we are required to perform under these guarantees, we could potentially have recourse against the purchaser for recovery of any amounts paid. In addition, the purchasers of our surgery centers, outpatient, and diagnostic divisions have agreed to seek releases from the lessors and vendors in favor of HealthSouth with respect to the guarantee obligations associated with these divestitures. To the extent the purchasers of these divisions are unable to obtain releases for HealthSouth, the purchasers have agreed to indemnify HealthSouth for damages incurred under the guarantee obligations, if any. These guarantees are not secured by any assets under the agreements. 6.Fair Value Measurements Our financial assets and liabilities that are measured at fair value on a recurring basis are as follows (in millions): Fair Value Measurements at Reporting Date Using As of March 31, 2011 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique (1) Other current assets: Current portion of restricted marketable securities $ $
